      Case 2:19-cv-10766-GGG-MBN Document 66 Filed 02/06/20 Page 1 of 10




                                  UNITED STATES DISTRICT COURT

                                 EASTERN DISTRICT OF LOUISIANA

    SHANNON REEVES                                                     CIVIL ACTION NO. 19-10766

    VERSUS                                                             SECTION “T”
                                                                       JUDGE GUIDRY
    CITY OF NEW ORLEANS, ET AL.
                                                                       MAG. DIV. (5)
                                                                       MAGISTRATE JUDGE NORTH

                      DEFENDANTS’ REPLY MEMORANDUM IN
                FURTHER SUPPORT OF RULE 12(b)(6) MOTIONS TO DISMISS

MAY IT PLEASE THE COURT:

         Defendants, the City of New Orleans (“City) and named Individual Defendants, Paul Noel,

Jenerio Sanders, Walter Powers, Michael Harrison, Rannie Mushatt, and Arlinda Westbrook

(collectively, “Individual Defendants”),without waiving, and expressly reserving all motions,

defenses, objections and arguments, respectfully submit their Reply in Further Support of their

Rule 12(b)(6) Motions to Dismiss (R. Docs. No. 27 and 38). In her Opposition, Plaintiff purports

to state facts conclusively, without applying the relevant legal standard governing Rule 12(b)(6),

to avoid dismissal of some, if not all, of her claims against the Defendants. In a last ditch effort to

state a claim against these Defendants, Plaintiff submits substantial documentation to the Court

which is clearly outside the scope of a Rule 12(b)(6) Motion to Dismiss.1 Despite Plaintiff’s

efforts, her original Complaint fails to sufficiently plead facts for her claims against Defendants




1
     Defendants expressly object to Plaintiff’s submission of over 100 pages of documentation to oppose the motions
to dismiss, including medical information and other materials, some of which date back to 2012. Defendants expressly
request that this Court strike and/or not consider most of Plaintiff’s exhibits, as they are legally irrelevant to whether
Plaintiff has pled “specific facts” in her Original Complaint to support claims under Title VII and the ADA that are
proper and timely. Plaintiff’s submission of over 100 pages of documents in opposition to a motion to dismiss,
including medical information, is an obvious attempt to confuse the relevant legal issues before this Court.
Accordingly, Defendants expressly object to, and request that most of these documents be stricken or not considered
in Plaintiff’s opposition to Defendants’ Motions to Dismiss.




PD.27939894.1
           Case 2:19-cv-10766-GGG-MBN Document 66 Filed 02/06/20 Page 2 of 10




     under Title VII and the ADA to survive, such that her claims should be dismissed pursuant to Fed.

     R. Civ. P. 12(b)(6).

                                                LAW AND ARGUMENT

I.            Plaintiff concedes that her claims under Title VII and the ADA against the Individual
              Defendants should be dismissed.

              In her Opposition, Plaintiff does not deny that the Individual Defendants are not proper

     defendants under the ADA and Title VII and should therefore be dismissed as parties to this

     lawsuit. Further, Plaintiff does not substantively address Defendants’ argument that she cannot

     bring suit against the Individual Defendants under Title VII or the Americans with Disability Act

     (ADA). In her original Complaint, Plaintiff has asserted duplicative claims against the City and

     the Individual Defendants; the Individual Defendants, as employees of the City, are not Plaintiff’s

     “employer” under the relevant statutes.

              Specifically, duplicative claims against individual defendants in their official capacity and

     against a municipal entity itself are properly subject to dismissal.2                        Second, Fifth Circuit

     jurisprudence is clear to the effect that no personal liability under Title VII and the ADA extends

     to the named Individual Defendants because they are not Plaintiff’s “employer” and may not be




     2
          See, e.g., Derischebourg v. Clark, No. 15-1712, 2016 U.S. Dist. LEXIS 2239 (E.D. La. Jan. 8, 2016) (dismissing
     official capacity claim as redundant of claim against employer Board); and Jenkins v. City of Westwego, No. 09-3033,
     2009 U.S. Dist. LEXIS 92493, at *15 (E.D. La. Sept. 21, 2009) (“[T]he Fifth Circuit has affirmed the dismissal of
     official capacity claims on a 12(b)(6) motion because they are duplicative of claims against the governmental entity.”);
     Dejean v. Town of Washington, No. 13-3020, 2015 U.S. Dist. LEXIS 66784, at *12 (W.D. La. Apr. 23, 2015) (holding
     that when a government entity itself is a defendant in a lawsuit, “claims against specific individuals in their official
     capacity are redundant, and for that reason, courts in this circuit have found it is appropriate to dismiss them”); Castro
     Romero v. Becken, 256 F.3d 349, 355 (5th Cir. 2001) (dismissing claims against municipal officer and employees as
     duplicative of claims against respective governmental entity), and Flores v. Cameron County, Tex., 92 F.3d 258, 261
     (5th Cir. 1996) (dismissing claims against individual defendants in official capacities as redundant of claims asserted
     against the government entity); Winn v. New Orleans City, No. 12-1307, 2014 U.S. Dist. LEXIS 24365, at *6 (E.D.
     La. Feb. 26, 2014) (dismissing official capacity claims after finding claims were “redundant and without independent
     legal significance”)).



                                                               -2-
     PD.27939894.1
        Case 2:19-cv-10766-GGG-MBN Document 66 Filed 02/06/20 Page 3 of 10




  held personally liable for damages under Title VII and the ADA.3 Thus, all of Plaintiff’s claims

  under Title VII and the ADA against the Individual Defendants should be dismissed with

  prejudice.

II.       Plaintiff does not substantively address Defendants’ argument that she has failed to
          state a claim for her Title VII and ADA claims.

          A.      Plaintiff’s Claims under Title VII and the ADA are untimely and unexhausted.

          The Court should not be persuaded by Plaintiff’s baseless attempt to possibly convert

  Defendants’ Motion to Dismiss into a motion for summary judgment by attaching over 100 pages

  of documents, including medical information. See footnote 1. In support of her opposition,

  Plaintiff attaches over 100 pages of documents of purported evidence to try to controvert

  Defendants’ argument that her EEOC charges were not timely. Plaintiff cites to Tucker v. Waffle

  House, Inc., 2013 U.S. Dist. LEXIS 52991 (E.D. La. 4/11/13), as support for her proposition that

  the Court can consider matters of “public record” without having to convert the motion to a motion

  for summary judgment. See Opp. at p. 3, footnote 3.

          First, the vast majority of the documents submitted with Plaintiff’s opposition to the motion

  to dismiss are not matters of “public record,” notwithstanding that Plaintiff may have submitted

  such records to the EEOC. Many of the documents are legally irrelevant to the timeliness of

  Plaintiff’s claims and/or constitute inadmissible hearsay. By way of example, but not intended to

  be exhaustive, Plaintiff has attached “Physician’s Examination Certifications” going back to 2014;

  a report from a licensed social worker in 2015; a report from a neurologist in 2015; attendance


  3
       See Grant, 21 F.3d at 651-52 (recognizing that the statutory scheme of Title VII “indicated that
  Congress did not intend to impose individual liability on employees” and acknowledging that the Fifth
  Circuit had “failed to uncover a single case in which a public official has been held personally liable for
  backpay under Title VII”); Franklin v. City of Slidell, 928 F.Supp.2d 874, 882 (E.D. La. 2013) (Individuals,
  who are not employers, are not subject to liability under the ADA); Indest v. Freeman Decorating, Inc.,
  No. 95-16, 1995 U.S. Dist. LEXIS 8643, at *1 (E.D. La. June 20, 1995) (holding that “[t]he law is well
  settled in the Fifth Circuit that employees cannot be sued in their individual capacities under Title VII”).



                                                     -3-
  PD.27939894.1
     Case 2:19-cv-10766-GGG-MBN Document 66 Filed 02/06/20 Page 4 of 10




records going back to 2015; and a newspaper article from July of 2017, which clearly constitutes

inadmissible hearsay. Notwithstanding that these documents are not properly submitted in

opposition to Defendants’ Motion to Dismiss, they further support the fact that Plaintiff’s Title VII

and the ADA claims are untimely and unexhausted. Plaintiff expressly acknowledges in her

Opposition to Defendants’ Motion to Dismiss (R. Doc. No. 44, p. 8), that a charge of discrimination

must be filed within 300 days of the action which the Complainant alleges to be improper, and that

the timely filing of a charge is a prerequisite to filing suit.

        Contrary to Plaintiff’s assertions otherwise, district courts are not unbridled in their

discretion in determining whether or not to consider matters outside the pleadings. Werner v.

Dep’t of Homeland Sec., 441 F. App’x 246, 248 (5th Cir. 2011) (finding that the district court’s

reliance where a party attached over one-hundred documents to a motion to dismiss “far” exceeded

what was intended to be allowed into evidence). The fact that Plaintiff attached over one hundred

pages of documentation, clearly demonstrates what Plaintiff is really trying to accomplish here—

avoid the well-settled standard for dismissal under Fed. R. Civ. P. 12(b)(6) and to convert the

instant motions to dismiss into a motion for summary judgment.

        Even should the Court consider the documents attached by Plaintiff (to which Defendants

object), Plaintiff’s claims are clearly untimely. As stated by Defendants in their Motions to

Dismiss, to be able to file suit under Title VII, a plaintiff must have (1) exhausted his or her

administrative remedies, and (2) filed suit within the time permitted after receiving a “notice of

right to sue.” Taylor v. Books-A-Million, 296 F.3d 376, 378-79 (5th Cir. 2002). Moreover, as

stated, to file suit under Title VII and the ADA, a plaintiff first must file a charge with the EEOC

within a certain time period from the alleged discriminatory acts, and in deferral jurisdictions like

Louisiana, a 300-day period applies. See Martin v. Winn-Dixie Louisiana, Inc., 132 F. Supp. 3d




                                                  -4-
PD.27939894.1
      Case 2:19-cv-10766-GGG-MBN Document 66 Filed 02/06/20 Page 5 of 10




794, 815 (M.D. La. 2015). “A charge shall be in writing and signed and shall be verified.” 29

CFR 1601.9. Plaintiff relies on this additional documentation, namely, documents allegedly

submitted in connection with her EEOC charges, to try to show that her claims were timely filed.

        Even accepting Plaintiff’s argument that the intake questionnaire submitted on April 20,

2017 properly “constitutes a charge of discrimination”4 the vast majority of Plaintiff’s allegations

in her Complaint under the ADA are prescribed or time barred as the alleged denial of

accommodations occurred in July 13, 2015 and September 24, 2015, and by her own admission,

Plaintiff did not go to the EEOC until 2017, such that these claims were time-barred even accepting

Plaintiff’s date of April 20, 2017. See R. Doc. 1 at ¶¶ 65-68. From the face of Plaintiff’s

Complaint, and the referenced EEOC charges contained therein, Plaintiff’s EEOC charges were

not timely, and Plaintiff failed to properly exhaust her administrative remedies prior to filing suit.

        Plaintiff cannot have it both ways. She cannot rely upon her April 20, 2017 Intake

Questionnaire to assert that she timely filed charges with the EEOC, and after failing to perfect her

charges for 17 months, then rely upon the actual September 14, 2018 EEOC Charges to assert that

she properly exhausted her administrative remedies.                 Without waiving their objections to

Plaintiff’s submission of 100 pages of documentation in opposition to the motions to dismiss,

Plaintiff’s April 20, 2017 Intake Questionnaire (R. Doc. No. 44-1, p. 4 of 7) upon which she relies

in her opposition, expressly states the following:

        If you would like to file a charge of job discrimination, you must do so within 300
        days from the day you knew about the discrimination if the employer is located in
        a place where a state or local government agency enforces laws similar to the


4
     It is important to note that the Notice of Charge of Discrimination for EEOC Charge No. 461-2017-01099, dated
April 24, 2017, attached as Exhibit C to Defendants’ Motion to Dismiss (R. Doc. No. 27-2) expressly states the
following: Within 60 days, a perfected charge (EEC Form 5) will be available for you to review and download from
the EEOC Respondent Portal once it has been received from the Charging Party.” There is no question that the
“perfected charges (EEOC Form 5)” as stated by the EEOC are not dated until September 14, 2018. See R. Doc. No.
27-2, Exhibits A and B.



                                                      -5-
PD.27939894.1
     Case 2:19-cv-10766-GGG-MBN Document 66 Filed 02/06/20 Page 6 of 10




        EEOC’s laws. If you do not file a charge of discrimination within the time limits,
        you will lose your rights. (Emphasis supplied.)

        It is clear that the EEOC did not treat Plaintiff’s Intake Questionnaire as a perfected EEOC

Charge.

        Plaintiff has also failed to exhaust her administrative remedies concerning alleged

violations of the ADA because she has attempted to assert ADA claims that are far outside the

scope of her EEOC charge. Plaintiff’s assertions in her EEOC Charges are clearly limited to highly

generalized and overbroad statements that she had a “medical condition” which allegedly required

an accommodation. Compare Exhibit A to Defendants’ Motion to Dismiss with R. Doc. 1 at ¶¶

62-64. This EEOC Charge does not discuss any issues related to alleged post-traumatic stress

disorder, depression, anxiety or migraines. Charge Number 461-2018-02385 does not even refer

to any “medical condition,” and simply alleges that her accommodation requests were not given.

Exhibit B. In Charge No. 461-2017-01099, Plaintiff only broadly refers to “medical conditions”

without providing any facts alleging a specific disability or discriminatory conduct. Exhibit A.

Nowhere in Plaintiff’s EEOC Charge does she provide any specific information regarding her

alleged “medical condition,” and that she suffered from an alleged disability. Similarly, the

substantial majority of Plaintiff’s retaliation claims are untimely and many of them do not state a

claim under Title VII.

        Further, Plaintiff’s arguments about “continuing violations” is unavailing. Plaintiff cannot

avoid the untimeliness element of her Title VII and ADA claims by simply claiming that her hostile

work environment claim negates the prescribed nature of each of the discrete incidents Plaintiff

refers to in her Complaint. Plaintiff’s Complaint does, in fact, allege numerous discrete acts which

do not constitute a continuing violation. Thus, Plaintiff has failed to timely assert her claims and

to exhaust her administrative remedies.



                                                -6-
PD.27939894.1
     Case 2:19-cv-10766-GGG-MBN Document 66 Filed 02/06/20 Page 7 of 10




        B.      Plaintiff cannot state a claim under the ADA or Title VII as a matter of law.

        As Defendants established in their supporting memoranda, for a plaintiff to state a claim

for failure to accommodate under the ADA, Plaintiff must establish that “(1) the plaintiff is a

qualified individual with a disability; (2) the disability and its consequential limitations were

known by the covered employer; and (3) the employer failed to make reasonable accommodations

for such known limitations.” Feist v. Louisiana, 730 F.3d 450, 452 (5th Cir. 2013). From the face

of her pleadings, Plaintiff has failed to satisfy the threshold requirement of being a “qualified”

individual under the ADA. Again, to establish a prima facie case of disability, Plaintiff “must

show that she has or has a record of (1) a physical or mental impairment (2) that substantially

limits (3) one or more of her major life activities” or be regarded as having such an impairment.

See Doherty v. Nat’l Bd. of Med. Exam’rs, No. 19-30661, 2019 U.S. App. LEXIS 33507, at *3-4

(5th Cir. Nov. 7, 2019). Plaintiff must show that she is substantially limited in working in a class

or a broad range of jobs in various classes as compared to most people in the general population

which she has failed to do. Plaintiff has not asserted this essential element and, thus, cannot state

a claim for violation of the ADA. While Plaintiff attempts to make broad and general allegations

concerning a request for an accommodation, the Court cannot even reach the issue of whether an

accommodation should be provided if the person in question is not a “qualified individual with a

disability” as defined under the ADA.

        With respect to Plaintiff’s primary allegations of sexual harassment in 2016 by Defendant

Charles (which are clearly untimely and unexhausted), Plaintiff has not alleged a prima facie case

because her Complaint makes clear that, at a minimum, that the City of New Orleans took prompt

remedial action. Plaintiff first acknowledges that the alleged harassment began in February of

2016, and she did not complain until November of 2016. Plaintiff also admits in her Complaint

that within a month and a half of the November 2016 complaint, Defendant Charles was transferred


                                                -7-
PD.27939894.1
     Case 2:19-cv-10766-GGG-MBN Document 66 Filed 02/06/20 Page 8 of 10




to a different district and more importantly, engaged in no further sexual harassment against her.

Moreover, the conduct that Defendant Charles allegedly engaged in after his transfer, such as

supposedly making inappropriate personal Facebook postings (that were not directed at Plaintiff),

making personal comments to other individuals that Plaintiff was jilted by him and videotaped him

at the gym, and making a personal statement of vindication after Plaintiff was terminated, were

neither severe or pervasive, nor affected a term, condition, or privilege of Plaintiff’s employment.

Moreover, these allegations reflect purely personal statements and/or actions by Defendant

Charles.

        Likewise, Plaintiff’s allegations concerning conduct by other male and female police

officers are not actionable as sexual harassment or the creation of a hostile work environment as a

matter of law as they do not amount to “discriminatory changes in the terms and conditions of

employment.” Cassey v. Coca-Cola-Enter., 2006 U.S. Dist. LEXIS 94378, at *21 (W.D. La. Dec.

28, 2006). The Supreme Court’s standard seeks to “ensure that Title VII does not become a

‘general civility code.’” Id. Thus, judicial standards must “filter out complaints attacking the

ordinary tribulations of the workplace, such as the sporadic use of abusive language, gender-related

jokes, and occasional teasing.” Burlington Northern & Santa Fe Ry. v. White, 548 U.S. 53, 68,

126 S. Ct. 2405, 165 L. Ed. 2d 345 (2006).

        These allegations involve sporadic isolated incidents as alleged by the Plaintiff and simply

do not rise to the severity required to state a claim for sexual harassment or hostile work

environment under Title VII. Therefore, Plaintiff’s claims for sexual harassment and hostile work

environment should be dismissed.

        C.      Plaintiff’s cited case law is not controlling.

        Instead of substantively addressing Defendants’ arguments that Plaintiff has failed to state

a claim for relief for Title VII and violations of the ADA, Plaintiff cites to Swierkiewicz v. Sorema


                                                 -8-
PD.27939894.1
         Case 2:19-cv-10766-GGG-MBN Document 66 Filed 02/06/20 Page 9 of 10




   N.A., 534 U.S. 506 (2002) to support her contention that she has does not need to assert a prima

   facie case for employment discrimination and that the standard that she must meet is somehow

   lower than that required under the normal 12(b)(6) legal standard. In Swierkiewicz, which was

   decided prior to Twombly, the Court held a plaintiff’s complaint was sufficient even though the

   plaintiff failed to plead a “prima facie case.” Id. at 514.5 However, of critical importance to this

   Court’s determination is that Swierkiewicz specifically held that the “ordinary rules for assessing

   the sufficiency of a complaint apply.” Id. at 511. Thus, Plaintiff’s suggestion that the “ordinary

   rules” set forth by Twombly and Iqbal are somehow displaced here is unavailing. The requisite

   legal standard to be applied by the Court is that stated by Defendants in their motion to dismiss.

III.       Plaintiff’s arguments regarding her Section 1983 claim are misplaced and legally
           irrelevant.

           In her original Complaint (R. Doc. 1) Plaintiff did not assert a claim against the Defendants

   for violation of Section 1983. That fact is undisputed. However, in her Opposition, Plaintiff

   attempts to counter arguments that Defendants did not raise in their Motions to Dismiss again in

   an effort to confuse the relevant legal issues before the Court. Plaintiff has attempted to assert

   Section 1983 claims in her proposed Amended Complaint (not in her Original Complaint) and

   Defendant substantively addressed the untimeliness and deficiencies of those claims in their

   Opposition to Plaintiff’s Motion for Leave to File Amended Complaint (R. Doc. 54). To the extent

   the Court deems Plaintiff’s argument relevant for purposes of Defendants’ Motions to Dismiss in

   regard to Plaintiff’s Original Complaint, Defendants respectfully direct the Court to their




   5
       Whether Swierkiewicz’s liberal language regarding the pleading requirements even survives in light of
   Twombly and Iqbal is still an open question See Fowler v. UPMC Shadyside, 578 F.3d 203, 211 (3d Cir.
   2009); see also Muro v. Bd. of Supervisors, No. 19-10812, 2019 U.S. Dist. LEXIS 193485, at *5-6 (E.D.
   La. 11/7/19) (stating that in spite of Swierkiewicz, “a plaintiff must still plead facts sufficient to raise the
   right of relief above a speculative level” as required by Iqbal and Twombly).



                                                        -9-
   PD.27939894.1
     Case 2:19-cv-10766-GGG-MBN Document 66 Filed 02/06/20 Page 10 of 10




discussion in the Opposition to Plaintiff’s Motion for Leave (R. Doc. 54), as all of Plaintiff’s §1983

claims are prescribed on their face.6

                                               CONCLUSION

        In her Opposition, Plaintiff does not sufficiently address the arguments set forth by

Defendants in their Motion to Dismiss. While conceding that the Individual Defendants may not

be held liable under Title VII and the ADA, Plaintiff fails to substantively respond to Defendants’

arguments and instead leads the Court down a confusing path. However, what is clear is that

Plaintiff’s Title VII and ADA claims are untimely and unexhausted and that she has failed to state

a claim for which she is entitled to relief. Accordingly, the Court should grant Defendants’ Motion

to Dismiss, dismissing all of Plaintiff’s claims with prejudice.

                                                   Respectfully submitted,

                                                   PHELPS DUNBAR LLP

                                                   BY:         /s/ Kim M. Boyle
                                                               KIM M. BOYLE (#18133)
                                                               BRANDON DAVIS (#29823)
                                                               REBECCA SHA (#35317)
                                                               365 Canal Street • Suite 2000
                                                               New Orleans, Louisiana 70130-6534
                                                               Telephone: (504) 566-1311
                                                               Telecopier: (504) 568-9130
                                                               kim.boyle@phelps.com
                                                               brandon.davis@phelps.com
                                                               rebecca.sha@phelps.com

                                                   ATTORNEYS FOR DEFENDANTS THE CITY
                                                   OF NEW ORLEANS, PAUL NOEL, ARLINDA
                                                   WESTBROOK,     JENERIO    SANDERS,
                                                   WALTER POWERS, RANNIE MUSHATT, AND
                                                   MICHAEL HARRISON




6
     However, Defendants expressly reserve their rights to file the appropriate motions, including a 12(b)(6) motion
to dismiss, should the Court grant Plaintiff’s motion for leave to amend.



                                                      - 10 -
PD.27939894.1
